DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 27 August 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined-through non-patent literature references have not been provided a publication date.  It has been placed in the application file, but the lined-through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 14 is objected to because of the following informalities:  “a neurological treatment device treat epilepsy” should read –a neurological treatment device configured to treat epilepsy--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the seizure events" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-15, 18, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0206236 (DiLorenzo et al.).
Regarding claim 1, DiLorenzo et al. teaches a treatment device configured to treat one or more neurological conditions and/or neuropsychiatric conditions (abstract; [0031]; [0058]; [0062]; Figure 2), the treatment device comprising: a sensor (Figure 2, electrode arrays, 14) ([0062]; [0068]; [0070]); a storage module (Figure 5, memory, 30 and Figure 9, memory module, 82) communicatively coupled to the sensor (device assembly 12 housing “sensors” 14 coupled to patient communication assembly 18 housing memory modules 82, [0073]-[0074]; device assembly 12 memory 30, [0077]-[0078]; memory module 82 operatively coupled to “sensor” 14, receives patient psychological state and behavioral information, [0115]-[0117]); and a controller (Figure 5, processor, 28 and Figure 9, processor, 80) operatively connected to the sensor (14) and the storage module (30, 82), the treatment device to execute one or more computer programs collectively including computer instructions to cause the treatment device 
Regarding claims 2 and 3, DiLorenzo et al. teaches the obtained data includes information regarding seizure events of the individual, and the computer instructions to initiate at least one of the biofeedback and the tactile stimulation include computer instructions to initiate the at least one of the biofeedback and the tactile stimulation based on the obtained data, wherein the seizure events include historical and/or current seizure events (predictive algorithm used to evaluate sensed data, patient history, and patient’s psychological/behavioral inputs to determine propensity of seizure and feedback applied to patient, [0088]-[0089], [0092], [0095]-[0097]; current seizure events, [0063], [0116]; patient’s seizure events history, [0127]).
Regarding claim 4, DiLorenzo et al. teaches the physiological condition comprises: heart rate, heart rate variability, respiratory rate, temperature, and one or more electrophysiological properties of an organ of the individual ([0070]).
Regarding claim 6, DiLorenzo et al. teaches the psychological state and behavioral information comprises at least one of: neuropsychological state; cognitive 
Regarding claim 7, DiLorenzo et al. teaches the computer instructions cause the controller to record at least one of the physiological condition and the psychological state of the individual over a predetermined period ([0087]).
Regarding claim 8, DiLorenzo et al. teaches the computer instructions further cause the treatment device to: determine a change in at least one of the physiological condition and the psychological state of the individual; and provide the at least one of biofeedback and tactile stimulation based upon the change being greater than a predetermined threshold ([0084]; [0089]; [0138]).
Regarding claim 9, DiLorenzo et al. teaches the computer instructions further cause the controller (28, 80) to request the individual to input data regarding their psychological state to update the data stored on the storage module (30, 82) ([0063]; [0117]; [0163]).
Regarding claim 10, DiLorenzo et al. teaches the biofeedback and the tactile stimulation initiated by the controller (28, 80) include providing biofeedback or tactile stimulation by virtue of at least one of a haptic, visual and aural signal to the individual ([0120]; “auditory, vibratory, or…visual display” in output 105 to patient, [0126]-[0128]).
Regarding claim 12, DiLorenzo et al. teaches the storage module (30, 82) and the controller (28, 80) are provided in a wearable device (device assembly 12 and patient communication assembly 18 “worn on or around the patient’s body”, [0073]).
claim 13, DiLorenzo et al. teaches the sensor (14) is wirelessly connected to at least one of the storage module (30, 82) and the controller (28, 80) (wireless, [0074], [0075], [0077], [0085]).
Regarding claim 14, DiLorenzo et al. teaches the treatment device is a neurological treatment device to treat epilepsy (abstract).
Regarding claim 15, DiLorenzo et al. teaches a treatment method for treating neurological conditions and/or neuropsychiatric conditions (abstract; [0031]; [0058]; [0062]; [0086]; Figure 2), comprising: determining a physiological condition of an individual using a sensor (Figure 2, electrode arrays, 14) ([0062]; [0068]; [0070]; [0087]); storing data regarding the psychological state of the individual on a storage module (Figure 5, memory, 30 and Figure 9, memory module, 82) ([0086]-[0087]; [0073]-[0074]; device assembly 12 memory 30, [0077]-[0078]; memory module 82 operatively coupled to “sensor” 14, receives patient psychological state and behavioral information, [0115]-[0117]); and providing at least one of biofeedback and tactile stimulation to the individual based on the physiological condition of the individual and the stored data regarding the psychological state of the individual using a controller operatively connected to the sensor (14) and the storage module (30, 82) ([0076]; [0087]-[0089]; [0120]; “auditory, vibratory, or…visual display” in output 105 to patient, [0126]-[0128]).
Regarding claim 18, DiLorenzo et al. teaches the seizure events include historical and/or current seizure events ([0063]; current seizure events, [0116]; patient’s seizure events history, [0127]).
claim 19, DiLorenzo et al. teaches the physiological condition comprises: heart rate, heart rate variability, respiratory rate, temperature, and one or more electrophysiological properties of an organ of the individual ([0070]).
Regarding claim 21, DiLorenzo et al. teaches the storage module (30, 82) and the controller (28, 80) are provided in a wearable device (device assembly 12 and patient communication assembly 18 “worn on or around the patient’s body”, [0073]).
Regarding claim 22, DiLorenzo et al. teaches the sensor (14) is wirelessly connected to at least one of the storage module (30, 82) and the controller (28, 80) (wireless, [0074], [0075], [0077], [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206236 (DiLorenzo et al.) in view of U.S. Patent Application Publication No. 2011/0245633 (Goldberg et al.).
Regarding claim 5, DiLorenzo et al. teaches all the limitations of claim 1. DiLorenzo et al. teaches the device includes a variety of sensors (14) communicatively coupled to the controller (28, 80) and the storage module (30, 82) ([0062]; [0068]; [0070]; see discussion for claim 1), but does not teach the device includes an activity sensor to determine and record the activity level of the individual.
Figure 1, sensors, 1) and a storage module (Figure 1, memory, 2) communicatively coupled to the sensors (1) ([0008]-[0009]; [0050]; [0056]; and a controller (Figure 1, processor, 3) operatively connected to the sensors (1) and the storage module (2), the treatment device to execute one or more computer programs collectively including computer instructions to cause the treatment device to receive physiological data from the sensors (1) and psychological and behavioral data, and initiate feedback or stimulation based on the data ([0010]; [0049]-[0051]); wherein the sensors (1) include an activity sensor communicatively coupled to the controller and the storage module, the activity sensor to determine and record the activity level of the individual (activity level sensor, [0009]; [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiLorenzo et al. to include an activity sensor as taught by Goldberg et al., because Goldberg et al. teaches providing an activity sensor permits gathering additional data regarding the patient’s activity level to produce a more comprehensive data profile of the individual ([0009]).
Regarding claims 11 and 20, DiLorenzo et al. teaches all the limitations of claim 1 or 15. DiLorenzo et al. teaches the sensor may be coupled to an external portion of the patient’s body ([0069]), but does not teach the sensor is provided on a wearable strap.
However, Goldberg et al. teaches a treatment device configured to treat one or more neurological conditions and/or neuropsychiatric conditions (abstract; [0021]; Figure 1, sensors, 1) and a storage module (Figure 1, memory, 2) communicatively coupled to the sensors (1) ([0008]-[0009]; [0050]; [0056]; and a controller (Figure 1, processor, 3) operatively connected to the sensors (1) and the storage module (2), the treatment device to execute one or more computer programs collectively including computer instructions to cause the treatment device to receive physiological data from the sensors (1) and psychological and behavioral data, and initiate feedback or stimulation based on the data ([0010]; [0049]-[0051]); wherein the sensors (1) are provided on a wearable strap ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DiLorenzo et al. to provide the sensor on a wearable strap as taught by Goldberg et al., because such a configuration provides ease of use and removable attachment of the sensor for the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791